Citation Nr: 0945718	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-07 363	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30% for a post-
traumatic stress disorder (PTSD) prior to August 2008.

2.  Entitlement to a rating in excess of 50% for PTSD since 
August 2008.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to May 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2004 rating action that 
denied a rating in excess of 30% for PTSD.

In May 2005, the appellant (the veteran's sister and 
custodian) and the Veteran testified at a hearing before a 
decision review officer at the RO.

By decision of February 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of August 2008, the RO increased the rating 
of the veteran's PTSD to 50% from August 2008; the matters of 
ratings in excess of 30% prior to August 2008 and 50% since 
August 2008 remain for appellate consideration.

By decision of April 2009, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.

REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

Appellate review discloses that in August 2008 a VA 
psychiatric examiner noted that the Veteran had been a 
resident at the Scenic Nursing Home/Ironton Care Center since 
admission on 28 December 2007.  In April 2009, the Board 
remanded this case to the RO to obtain copies of all clinical 
records of treatment of the Veteran at the Scenic Nursing and 
Rehabilitation Center, at which he was a patient due to the 
severity of his psychiatric disability and his associated 
inability to live independently.  However, appellate review 
of the claims folder does not indicate the RO undertook to 
obtain this evidence.  Under the circumstances, the Board 
finds that the RO should contact the appellant and request 
her to sign and submit forms authorizing the release to the 
VA of all such records of treatment of the Veteran.  
Thereafter, the RO should attempt to obtain the additional 
evidence for which the appellant provides sufficient 
information and authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159.   
  
On remand, the RO should also obtain copies of all records of 
psychiatric treatment and evaluation of the Veteran for PTSD 
at the St. Louis, Missouri VA Medical Center - Jefferson 
Barracks (JB) Division (VAMC-JB Division) from March 2007 up 
to the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  
  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the St. 
Louis, Missouri VAMC - JB Division copies 
of all records of outstanding psychiatric 
treatment and evaluation of the Veteran 
for PTSD from March 2007 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.
  


2.  The RO should request the appellant 
to provide written authorization to 
enable the VA to obtain all records of 
the veteran's psychiatric treatment and 
evaluation at the Scenic Nursing 
Home/Ironton Care Center from admission 
in December 2007 up to the present time.

3.  If the appellant responds, the RO 
should assist her in obtaining the 
additional evidence by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
folder.  

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO must furnish her and 
her representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

